Order entered September 10, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00855-CV

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR
  THE REGISTERED HOLDERS OF MORGAN STANLEY ABS CAPITAL I TRUST
   2006-NC-5, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006 NC5,
                              Appellant

                                                V.

   KINGMAN HOLDINGS, LLC, AS TRUSTEE FOR THE MAHOGANY 1587 LAND
                           TRUST, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04363-2013

                                            ORDER
       This appeal is scheduled for oral submission on September 15, 2015. On August 31,

2015, Kevin Alaimo filed a “Motion to Intervene” as an appellee in this appeal. On September

8, 2015, appellant filed a response in opposition to Alaimo’s motion. On September 9, 2015,

Alaimo filed his reply to appellant’s response in opposition to his motion to intervene.

       We DENY Alaimo’s motion to intervene as an appellee in this appeal.

                                                       /s/   ROBERT M. FILLMORE
                                                             PRESIDING JUSTICE